DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     LUIS BURGOS, an individual,
                             Appellant,

                                     v.

      S.E.A.L. AVIATION, LLC, a Florida limited liability company,
                             Appellee.

                               No. 4D19-342

                           [November 7, 2019]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Martin J. Bidwill, Judge; L.T. Case No.
CACE-17-013908.

   Laura E. Burgess of L.E. Burgess, P.A., Miami, for appellant.

   Bruce D. Green of Bruce D. Green, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.